DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/2/2022 has been entered. Claims 1, 6-7 are currently amended.  Claims 3, 5, 18-21 have been cancelled. Claims 22-27 are added.  Claims 1-2, 4, 6-17, 22-27 are pending and are under examination in this office action.

Examiner’s Comment
After further consideration, the previous indication of allowable subject matter in claims 3, 5, and 6 has been withdrawn.

Response to Arguments
Applicant's argument, see page 6, filed on 2/2/2022, with respect to 112(b) rejections has been fully considered and is persuasive.  The 112(b) rejections are withdrawn.

Applicant's argument, see page 8, filed on 2/2/2022, with respect to 102 rejection has been fully considered and is persuasive.  The 102 rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 12, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al (US 20110196115 A1), hereinafter “Kiss”, in view of Marissal (US 20010025088 A1).
Regarding claim 1, Kiss teaches a continuous polymerization process of one or more monomers (i.e., a mixture comprising a monomer and a comonomer) in the presence of a metallocene catalyst in a loop reactor [0007].  A monomer concentration gradient (the concentration difference between the first reactor zone and the exit port) of at least 5% to at least 90% is created for at least one of the monomers [0093], overlapping the claimed gradient monomer weight percent of about 3 wt% to about 50 wt%.
Although not expressly stated by Kiss, one of ordinary skill in the art will recognize that the use of a monomer concentration gradient will necessarily result in a gradient copolymer as claimed.
Kiss does not expressively teach the claimed recycle ratio of the loop reactor being about 0.01 to about 10.
However, in the same field of endeavor, Marissal teaches a process for manufacturing a polyolefin resin in a loop reactor [abstract and Fig. 1].  A flow F’ comprising 13.6% of polymer is recycled from separator 10 to reactor 1 through pipe 13; while concentrated suspension comprising 56.9% of polymer flows from separator 10 to the final tank 15 through pipe 11 [0069].  The recycle ratio is 13.6/56.9=0.24, as determined by the examiner, falling within the claimed about 0.01 to about 10.  It would have been obvious to one of ordinary skill in the art at the time of filing to select a recycle ratio of about 0.24 for Kiss’ process, as Marissal shows this to be a suitable value for a similar manufacturing process.

Regarding claim 2, Kiss teaches that “at least one of the monomers is fed to the reactor at an upstream feed entry port and at least one of the monomers is fed to the reactor at one or 

Regarding claim 6, Kiss in view of Marissal teaches the recycle ratio of 0.24 as stated in the claim 1 rejection, meeting the claimed about 0.01 to about 1.

Regarding claim 8, Kiss teaches a monomer concentration gradient of at least 5% to at least 90% is created for at least one of the monomers [0093], overlapping the claimed gradient monomer weight percent of about 5 wt% to about 25 wt%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 10, Kiss teaches that solution polymerization is a form of homogenous polymerization [0119], of which the polymerization temperature is 40-250°C [0126], and the polymerization pressure is 1-300 MPa [0128] (15-4409 psi), overlapping the claimed 0-120°C and 15-735 psi.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 11, Kiss teaches the monomers include ethylene, propylene, butene-1, hexene-1, octene-1, decene-1, dodecene-1, styrene, paramethylstyrene, vinylcyclohexane, vinylcyclohexene, 1,5-hexadiene, 1,7-octadiene, cyclopentene, cyclohexene, cyclohexadiene, etc., norbornene, and the like [0129], overlapping the claimed monomers.

Regarding claim 12, Kiss teaches that one or more monomers may be chosen from ethylene, propylene, butenes, hexenes, octenes, decenes, dodecenes and combinations thereof [0064].  Thus, the comonomer is different from the first monomer and is selected from the list.

Regarding claim 13, Kiss’ examples have number average molecular weight Mn in the range of 6,000 – 119,000 g/mol [Table 2], overlapping the claimed about 25,000 to about 100,000 g/mol.

Regarding claim 14, Kiss teaches a copolymer comprising propylene and ethylene, with less than 60 wt % ethylene [0134], overlapping the claimed about 3-30 wt% of gradient monomer.

Regarding claim 15, Kiss teaches a copolymer with 50-98 mol% of propylene and 2-50 mol% of a comonomer [0137]; and the comonomer is one or more of ethylene, butene, pentene, hexene, heptene, octene, nonene, decene, dodecene, 4-methyl-pentene-1,3-methyl pentene-1, and 3,5,5-trimethyl hexene-1 [0135]. The examiner submits that the 2-50 mol% of a comonomer overlaps the claimed 3-30 wt% of comonomer.  For example, when ethylene is taken as the comonomer, the comonomer weight percent is 1.3-40 wt%, as calculated by the examiner.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kiss (US 20110196115 A1) in view of Marissal (US 20010025088 A1) as applied to claim 1 above, further in view of Jacobsen et al (US 20100292407 A1), hereinafter “Jacobsen”.
Regarding claim 9, Kiss in view of Marissal teaches the method of claim 1 as stated above.
Kiss teaches that the gradient copolymer can be made by slurry polymerization [0044].  Kiss in view of Marissal is silent about the temperature or pressure of the slurry polymerization process.
In the same field of endeavor, Jacobsen teaches a slurry polymerization process for ethylene and at least one comonomer selected from a compound represented by the formula H2C=CHR wherein R is, for example, an alkyl group or an aryl group, and a diene [abstract].  “When a copolymerization reaction is conducted by slurry polymerization, a polymerization pressure is generally from 1 to 100 atm, preferably from 3 to 30 atm, and a polymerization .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiss (US 20110196115 A1) in view of Marissal (US 20010025088 A1), alternatively evidenced by Matyjaszewski et al (J. Phys. Org. Chem. 2000; 13: 775–786).
Regarding claims 16 and 17, since Kiss in view of Marissal teaches substantially identical composition and polymerization process as stated in claim 1 rejection, the polymer structure with the claimed segment contents are expected to be present.
Alternatively, Matyjaszewski teaches the general structure of gradient copolymers in Scheme 1 [p.775].  It is evident that both ends of a gradient copolymer include segments where the local content of a monomer is 100% and the content of a comonomer is 0%.  Kiss in view of Marissal teaches gradient copolymers; therefore, it is understood that these segments will also be present in the prior art product, meeting the claimed segments with about 50-100 wt% of a monomer and segments with 0-50 wt% of an individual comonomer.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 4 and 22-27 are directed to a method of preparing a gradient copolymer in the presence of a metallocene catalyst in a loop reactor with recited gradient monomer weight percent, recited recycle ratio, and the weight ratio of monomer to comonomer in the first feed is about 10:1 to about 100:1, and wherein the weight ratio of monomer to comonomer in the second feed is about 1:0 to about 10:1.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Kiss (US 20110196115 A1) in view of Marissal (US 20010025088 A1), and Weidmann et al (US 20180265407 A1), hereinafter “Weidmann”.  Kiss in view of Marissal teaches the claimed method of preparing a gradient copolymer in the presence of a metallocene catalyst in a loop reactor with recited gradient monomer weight percent, recited recycle ratio, without teaching or suggesting the claimed weight ratio of monomer to comonomer in the first feed and in the second feed.  Weidmann teaches a method for preparing a gradient copolymer [0174], with the ratio of monomer M1/comonomer M2 shown in Table 1 [0177].  However, the process is not exactly a loop reactor process; and the monomer ratio in the first feed and second feed fall outside the claimed ranges.  When all of 
Claim 7 is directed to a method of preparing a gradient copolymer in the presence of a metallocene catalyst in a loop reactor with recited gradient monomer weight percent, with recycle ratio of about 1 to about 10.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Kiss (US 20110196115 A1) in view of Marissal (US 20010025088 A1).  Kiss in view of Marissal teaches the claimed method of preparing a gradient copolymer in the presence of a metallocene catalyst in a loop reactor with recited gradient monomer weight percent.  However, the recycle ratio of 0.24 falls outside the claimed about 1 to about 10.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762